Title: To John Adams from Joseph Delaplaine, 9 February 1822
From: Delaplaine, Joseph
To: Adams, John


				
					Dear sir,
					Philadelphia February 9 1822
				
				I take the liberty of soliciting the favour of you to furnish me within a few weeks, should you have leisure, a very brief account of such subjects in relation to  your quarter, as you may feel interested to see in the picture of the United States, and for which I shall give you credit in the publication, unless you direct otherwise.I have the honour of informing you that I have received in my Gallery of the portraits of distinguished Americans within the last five months, a fine picture of your worthy and highly respected son, the honourable John Quincy Adams, painted by King in Washington. Your own portrait painted by Morse, and a copy of that, painted by Stuart, remain in my Gallery and of which I feel very proud.—I beg leave to request the favour of you to send to Charles Shaw Esqr. of Boston, the enclosed letter. I hope to be honoured with a letter, and remain, dear Sir, / with every sentiment of respect & esteem, / Your obedt. and humble Servant,
				
					Joseph Delaplaine
				
				
			